Citation Nr: 1227744	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  98-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case has since been transferred to the Waco, Texas VARO.

This case previously came before the Board as part of a larger appeal in May 2008.  The Veterans Law Judge who signed that decision, in which the issue of entitlement to service connection for a cervical spine disorder was also listed, had held a hearing in July 2003, and a prior hearing had been held by a retired Veterans Law Judge in May 1999.  Neither hearing, however, addressed the issue presently on appeal.  Rather, the May 2008 remand instructions included affording the Veteran a Travel Board hearing on the issue listed above.  That hearing was held by the undersigned Veterans Law Judge in September 2008.

Following the hearing, the Board remanded the issue of entitlement to service connection for a cervical spine disorder for further development in February 2009.  The Board again remanded this issue in October 2010 in order to obtain a medical opinion.

Following development conducted pursuant to the Board's October 2010 decision and remand, the agency of original jurisdiction (AOJ) granted service connection for hypertension in a February 2012 rating decision, and assigned a disability rating of 10 percent, effective August 20, 2001.  As such is a complete grant of the benefit sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The issue of entitlement to service connection for a cervical spine disorder now returns to the Board following completion of the ordered development.



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his cervical spine disorder is etiologically related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a cervical spine disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his cervical spine disorder is the result of an injury sustained while doing sit-ups during physical training (PT) in service in 1987.  See September 2008 transcript, p. 10.

The Veteran's service treatment records include a June 1987 entry showing that the Veteran reported having a sore neck after doing sit-ups.  The physician found objective evidence of muscle spasms at C6-7, and diagnosed the Veteran with an acute strain.

After service, in June 2001, the Veteran's private physician, R. B. McAdam, M.D., reviewed magnetic resonance imaging (MRI) scans and diagnosed him with cervical myelopathy, secondary to spondylosis at C3-4 and C4-5.  In September 2001, Dr. McAdam wrote that he had reviewed the Veteran's June 1987 service treatment record describing his cervical spine injury, and further noted the Veteran's lay statement that he has had continuous cervical discomfort since June 1987.  Dr. McAdam opined that based on that evidence, "it is reasonable to relate the injury of June 1987 to the current cervical spine disease."

In March 2009, a VA examiner rendered the following diagnoses: sprain of the cervical spine incurred in 1987; degenerative joint disease of the cervical spine with cervical spondylosis and cervical myelopathy at C3/4 and 4/5 with neck pain, right arm radiation, and weakness of the right arm; muscle strength of the entire right arm is normal.  The VA examiner indicated that review of the C-file did not show evidence of a diagnosis of disc disease of the cervical spine.  The examiner then opined that the Veteran had disc disease of the cervical spine that had developed subsequent to his period in the service and it was less likely than not that the degenerative disc disease of the cervical spine was a service-connected problem.  Based on the examiner's contradictory statements, VA sought a new opinion.

In November 2010, a VA certified physician assistant (PA-C) reviewed the claims file, and noted the Veteran's complaint of neck pain in 1987.  The VA clinician opined that based on that history and his 22 years of service, "[i]t is reasonable to expect that DJD [degenerative joint disease] began during that time and was the cause of the chronic pain.  He now has cervical stenosis with radiculopathy....[The Veteran's c]urrent cervical spine condition of DJD, DDD [degenerative disc disease], stenosis, and radiculopathy is as likely as not related to his long period of service and the exit exam complaint of chronic neck pain."

In January 2012, a VA physician assistant (PA) reviewed the Veteran's claims file.  The PA noted a VA radiologist's findings, also dated January 2012, of degenerative changes at C2-3, C3-4, and C4-5, as well as narrowed disc spaces at C3-4 and C4-5.  The PA opined that the Veteran's "current DJD and DDD [are] less likely as not related to [his] military [service].  Rationale: There is no real evidence in SMRS [service medical records] that links his neck problems to the military."  In an April 2012 addendum, the PA expressly noted the Veteran's aforementioned June 1987 in-service report, 2001 cervical spine MRI, and other records.  The PA restated his negative etiological opinion, and reasoned that "there is absolutely no real evidence of 'sore neck' in 6-87 and incident in 96 linked to DDD/myelopathy.  There is not even a DX [diagnosis] made in these 2 visits."

The Veteran is competent to report that he has had continuous cervical discomfort since June 1987.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to report continuous pain since service).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board finds the Veteran's complaints of ongoing cervical discomfort since June 1987 to be credible, particularly in light of the documented evidence of a neck injury in June 1987 in the Veteran's service treatment records.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that Dr. McAdam's September 2001 opinion is entitled to greater probative weight than the VA PA's January 2012 opinion and subsequent addendum, for three reasons.  First, as a physician, Dr. McAdam has the most relevant specialized training to opine on the Veteran's cervical spine disorder.  Second, contrary to the PA's rationale, the June 1987 in-service physician did provide a diagnosis of an acute strain, which he corroborated with objective evidence of muscle spasms at C6-7.  The Board finds that this constitutes real evidence of a sore neck in service.  Third, the January 2012 PA did not address or refute the Veteran's lay statement to his treating physician, Dr. McAdam, that he has experienced continuous cervical discomfort since his documented June 1987 in-service injury.  By contrast, Dr. McAdam acknowledged the facts of both the June 1987 service treatment record and the Veteran's lay statement regarding continuous discomfort.

The Board acknowledges that the probative value of the VA PA-C's November 2010 opinion is not factored into the above analysis because the clinician relied in part on an "exit exam complaint of chronic neck pain."  The Board finds no such complaint: the handwriting appears to refer to a complaint of "mech[anical] LBP [low back pain]," not "neck LBP."  Notwithstanding the above, Dr. McAdam's opinion sufficiently outweighs the PA's January 2012 opinion such that a new examination is not necessary.  Similarly, the March 2009 VA examination is provided little probative value due to the internal inconsistencies identified above. 

Attributing the benefit of the doubt to the Veteran, the Board finds that the Veteran's diagnosed cervical spine disorder warrants service connection based on the injury, symptoms, and diagnosis recorded in his service treatment records, and Dr. McAdam's persuasive positive opinion and rationale which relied on MRI test results and competent and credible lay evidence.  Accordingly, service connection for the Veteran's cervical spine disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is granted.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


